Case 2:19-cv-01468-JFC Document 1-1 Filed 11/11/19 Page 1 of 4
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor nn the filing and service of pleadings or other papers as required by law, except as

IS 44 (Rev. 02/19)

provided by local rules of court. This form, approved by the Judicial Con:

erence of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM)

nited States in September 1974, ts required for the use of the Clerk of Court for the

 

Il. (a) PLAINTIFFS
John Rudolf

{b)} County of Residence of First Listed Plaintiff

Allegheny

(EXCEPT IN US. PLAINTIFF CASES)

{c) Attorneys qe Nate, Addrest, and Telephone Number)

See "Attachmen

DEFENDANTS

NOTE.

Altlomeys (if Kaews;

 

American International Group, Inc., National Union Fire insurance Co.
of Pittsburgh, Pa., & Alexander Baugh

County of Residence of First Listed Defendant

(IN .US, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

I, BASIS OF JURISDICTION (ftace an X" i One Bax Oniy)

O | U.S. Government 3 Federal Question

 

(For Diversity Cases Only)

ill. CITIZENSHIP OF PRINCIPAL PARTIES ¢ttace an “Nt One Bax for Plonnuff

and One Bax for Defendant

 

 

 

 

 

 

 

PTF DEF PTF DEF
Plaintiff fULS, Gewermnent Nat a Party) Citizen of This State aq} O 3 Incorportted or Principal Place a4 o¢
of Business In This State
0 2 US Government O 4 Diversity Citizen of Another State O 2 © 2 Inecorported af Principal Place O3 o8
Defendant (ndicate Citizenship of Parties in tem Hl) of Business In Another State
Citizen ot Subject of a 0 3 © 3. Foreign Nation o6 o6
Foreign Country
IV. NATURE OF SUITF ¢ftace an "4" i One Box Oni) Click here for: Nature of Suit Code Descriptions.
{ CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY. OTER STA u T ES ]
O 119 Insurance PERSONAL INJURY PERSONALINJURY |G 625 Drug Related Seizure 0 422 Appeal 28 LSC 158 0) 375 False Claims Act
OF 120 Manne 0 310 Airplane 0) 365 Personal injury - of Property 21 USC 88] [0 423 Withdrawal G7 376 Qui Tam (31 USC
130 Miller Act 0) 315 Aisplane Product Product Liability |O 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liabiliry © 367 Health Care/ O 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical 1 410 Antitrust
& Enforcement of Judy: Sland Personal Injury O 820 Copyrights O 430 Banks and Banking
OC 151 Medicare Act O 330 Federal Emptoyers” Product Liability O 830 Patent & 450 Commerce
GC 132 Recovery of Defaulted Liability © 368 Asbestos Personal © 835 Patent - Abbreviated & 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application 70 47) Racketeer Influenced and
{Excludes Veterans} 0 345 Marine Product Linbility e & 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY J OD $80 Consumer Credit

of Veteran's Benefits 0 350 Motor Vehicle

 

& 370 Other Fraud

 

 

 

 

0 710 Fair Labor Standards

0 86) HIA (13957)

 

0 485 Telephone Consumer

 

 

0 160 Stockholders’ Suits © 355 Motor Vehicle O 71 Truth in Lending Act O 862 Black Lung (923) Protection Act
0 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
O 195 Contract Product Liability | 0) 360 Other Personal Property Damage Relations 0) 864 SSID Title XVI O 850 Secunties/Commodittcs!
0 196 Franchise Injury O 385 Propeny Damage O 740 Railway Labor Act (7 865 RSI (405(g)) Exchange

O 362 Personal Injury - Product Liability O) 751 Family and Medical D 890 Other Statutory Actions

= Medical Malpractice Leave Act O 89( Agricultural Acts
| REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIGNS ©|0) 790 Other Labor Litigation FEDERAL TAX SUITS O 893 Envirormental Matters
CF 210 Land Condemnation 0) 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S, Plaincif 0 895 Freedom of information
O 220 Foreclosure O 441 Voting OF 463 Alien Detainee Income Security Act or Defendant} Act
OF 230 Rent Lease & Ejectment Of 442 Employment O S10 Motions to Vacate O 871 IRS-Third Party 0 896 Arbitration
& 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 C1) 899 Administrative Procedure
{7 245 Tort Product Liability Accommodations O $30 Gencral AcUReview or Appeal of
£7 290 All Other Real Property O 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION Agency Decision
Employment Other; O 462 Naturalization Application O 950 Constitutionality of
© 446 Amer w/Disabilities - | 540 Mandamus & Other = [() 465 Other Immigration State Saatutes
Other 0) 550 Civil Rights Actions
0) 448 Education 0) 555 Prison Condition
OF 560 Civil Detainee -
Condilions of
Confinement
V. ORIGIN (Place an WW" in One Box Only)
Ml Original O2 Removed from O 3° Remanded from O 4 Reinstatedor O 5 Transferred from ©OF 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
fspecifyy Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which
18 U.S.C. 1514A;

Brief description of cause oo, oo . . :
Plaintiff was subject to retaliation in the form of termination for his protected disclosures of wrongdoing.

‘OW
31 U.S.C. 3730(h) 29

are filing (De not aC NIGe. slatutes untess divers:

+42 U.S.C. 2000e, 29 U.

.5.C. 62

BC. 206(d)(1): 43 P.S, 951

 

 

 

 

 

VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Mves ONo
VIN. RELATEDCASE(S)
IF ANY (See fastructions). SUDGE KET NUMBER
DATE. SIGNATURE OF ATTORNEY OF RECORD
11/11/2019 s/James B. Lieber
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-01468-JFC Document 1-1 Filed 11/11/19 Page 2 of 4

JS 444A REVISED June, 2003
IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A

This case belongs on the [ © Erie © sonnstown @ Pittsburgh) calendar.

1. ERIE CALENDAR - If cause of action arose in the counties of Crawford, Elk, Erie,
Forest, McKean. Venang or Warren, OR any plaintiff or defendant resides in one of said
counties.

2. JOHNSTOWN CALENDAR - If cause of action arose in the counties of Bedford, Blair,

Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
County and that the resides in county.

PART B {You are to check ONE of the following)

1.0 This case is related to Number . Short Caption
2.© This case is not related to a pending or terminated case.

DEFINITIONS OF RELATED CASES:

CIVIL: Civil cases are deemed related when a case Filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS & CIVIL RIGHTS: All habeas corpus petitions Filed by the same individual

shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC
I. CIVIL CATEGORY (Select the applicable category}.
1. Antitrust and Securities Act Cases

Labor-Management Relations

Habeas corpus

Civil Rights

Patent, Copyright, and Trademark

Eminent Domain

All other federal question cases

All personal and property damage tort cases, including maritime, FELA,

Jenes Act, Motor vehicle, products liability, assault, defamation, malicious

Prosecution, and false arrest

Insurance indemnity, contract and other diversity cases.

Government Collection Cases {shall include HEW Student Loans (Education),
VA Overpayment, Overpayment of Social Security, Enlistment
Overpayment (Army, Navy, etc.), HUD Loans, GAO Loans (Misc. Types},
Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
Penalty and Reclamation Fees.)

aah ub Ww Mh

w

00 O0000000

e
So

I certify that to the best cf my knowledge the entries on this Case Designation
Sheet are true and correct

siJames B. Lieber
nate: 41/11/2019

 

ATTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH FORMS MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
Case 2:19-cv-01468-JFC Document1-1 Filed 11/11/19 Page 3 of 4

JS 44 Reverse (Rev 02/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.{a)

(b)

{c)

ll.

IV.

Vv.

Vi.

VIL.

VIL.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations, If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title,

County of Residence. For cach civi! case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In Jand
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting,
in this section “(see attachment)",

Jurisdiction. The basis of jurisdiction is set forth under Rule &(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question, (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section [I] below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for cach principal party.

Nature of Suit. Place an "X" in the appropriate box. [fthere are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin, Place an "X" in one of the seven boxes.

Original Proceedings. (1} Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404({a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE 18 NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Deseription: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. [n this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases, This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases,

Date and Attorney Signature. Date and sigan the civil cover sheet.
Case 2:19-cv-01468-JFC Document 1-1 Filed 11/11/19 Page 4 of 4

ATTACHMENT

James B. Lieber, Esq.

Lieber Hammer Huber & Paul, P.C.
5528 Walnut Street

Pittsburgh, PA 15232

(412) 687-2231 ex. 14

Thomas M. Huber, Esq.

Lieber Hammer Huber & Paul, P.C.
5528 Walnut Street

Pittsburgh, PA 15232

(412) 687-2231 ex. 15

Jacob M. Simon, Esq.

Lieber Hammer Huber & Paul, P.C.
5528 Walnut Street

Pittsburgh, PA 15232

(412) 687-2231 ex. 16
